     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 1 of 15 Page ID #:38




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                           EASTERN DIVISION
11    TROY ANGELO GONZALEZ, ) Case No. 5:20-cv-00491-RGK-JDE
                                 )
12                 Petitioner,   )
                                 ) ORDER OF DISMISSAL
13             v.                )
                                 )
14    R. JOHNSON, Warden,        )
                                 )
15                 Respondent. ))
                                 )
16
17          Petitioner Troy Angelo Gonzalez (“Petitioner”) filed a pro se Petition
18    for Writ of Habeas Corpus by a Person in State Custody (Dkt. 1, “Petition” or
19    “Pet.”) pursuant to 28 U.S.C. § 2254, raising a single purported ground,
20    alleging a Fourteenth Amendment violation stemming from a denial by
21    California state courts of Petitioner’s post-judgment “Petition to Recall a
22    Sentence pursuant to Penal Code 1170.126.” Pet at 5.
23          Under Rule 4 of Rules Governing Section 2254 Proceedings for the
24    United States District Court (“Habeas Rules”), the Court must review the
25    Petition and, if it plainly appears from the Petition and any attached exhibits
26    that the Petitioner is not entitled to relief, the Court must dismiss the Petition.
27          Having reviewed the Petition, for the reasons set forth below, the Court
28    finds Petitioner is not entitled to relief and orders the Petition be dismissed.
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 2 of 15 Page ID #:39




 1                                            I.
 2                              PROCEDURAL HISTORY
 3          On November 11, 1988, Petitioner was convicted of burglary and
 4    sentenced to state prison for two years. People v. Troy Angelo Gonzalez, 2019
 5    WL 1760554, at *1 (Cal. Ct. App. Oct. 16, 2007) (unpublished). He was
 6    paroled in January 1989; on January 29, 1990, he pleaded guilty to 20 counts
 7    of first degree burglary involving 20 elderly victims, on separate occasions, and
 8    three counts of sexual battery against three of those victims. Id. The superior
 9    court sentenced Petitioner to 21 years in state prison on those convictions. Id.
10    Petitioner was released on parole and had that parole revoked twice. Id.
11          On February 24, 2003, Petitioner was again released on parole, after
12    which he repeatedly informed him in writing and orally of his legal duty to
13    register as a sex offender. Id. However, Petitioner failed to do so. Id. His
14    parole agent could not locate Petitioner between April 21 and May 14, 2003.
15    Separately, Petitioner was cited in the City of Hemet on March 20, 2003, a city
16    he had no permission to be in as several of the homes he had burglarized were
17    in Hemet. Id. Officers twice arrested Petitioner for drug offenses and
18    apparently also arrested him on parole violations on May 14, 2003. Id.
19          Petitioner was thereafter charged with two counts of felony failure to
20    register as a sex offender, with allegations of a prior prison term and 22 prior
21    strike convictions. Id. In March 2005, a jury in the Riverside County Superior
22    Court convicted Petitioner of one count of failure to register as a sex offender.
23    Id.; Pet. at 2. Petitioner thereafter admitted that he had served one prior prison
24    term and had suffered 21 prior strike convictions. Gonzales, 2019 WL 1760554
25    at *1. The superior court denied Petitioner’s motion to strike 21 of the prior
26    strike convictions and, on March 18, 20105, sentenced Petitioner to 26 years to
27    life in state prison. Id. Petitioner appealed the denial of him motion to strike
28    his prior convictions and the California Court of Appeal affirmed. Id.
                                               2
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 3 of 15 Page ID #:40




 1          On January 17, 2013, Petitioner filed a petition for writ of habeas corpus
 2    in the superior court seeking resentencing pursuant to Cal. Penal Code section
 3    1170.126. Id. On January 24, 2013, the trial court denied Petitioner's petition.
 4    Id. On September 6, 2013, Petitioner filed supplemental points and authorities
 5    in support of his petition for resentencing and the trial court, apparently
 6    inclined to reconsider its previous denial, ordered multiple continuances of the
 7    matter. Id. On May 22, 2015, Petitioner requested a stay of the proceedings
 8    until resolution by the California Supreme Court of the issue of the standard
 9    for determining dangerousness pursuant to Cal. Penal Code section 1170.126,
10    which the trial court granted.
11          On December 22, 2017, Petitioner filed a “Proposition 36 sentencing/
12    resentencing brief” arguing he was eligible for resentencing unless the People
13    proved he posed an unreasonable risk to public safety, which, he argued, the
14    People could not do. Id. On the same day, the People filed opposition to
15    Petitioner's petition, contending the trial court should deny the petition
16    because Petitioner posed an unreasonable risk of danger to public safety. Id.
17    The People simultaneously submitted five volumes of supplemental clerk's
18    transcripts containing Petitioner's administrative record while imprisoned. Id.
19    After a hearing and argument, on January 26, 2018, the state trial court denied
20    the petition. Id.; Pet at 4.
21          Petitioner appealed the denial of his petition to the California Court of
22    Appeal and on April 22, 2019, the court of appeal affirmed the denial of the
23    petition in a six-page unpublished opinion, including a detailed discussion of
24    the trial court’s determination of dangerousness as it related to the application
25    of California’s Proposition 36 and the conduct of Petitioner while in prison
26    that supported the trial court’s findings. Gonzalez, 2019 WL 1760554 at *1-6.
27    The Court sets forth the discussion section of the California Court of Appeals
28    decision in full, noting references to defendant are to Petitioner:
                                               3
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 4 of 15 Page ID #:41




 1                Defendant contends the court abused its discretion in
 2          denying defendant's petition by finding defendant would pose an
 3          unreasonable risk of danger to public safety. Specifically,
 4          defendant maintains the court misinterpreted the phrase “risk of
 5          danger to public safety” such that its ruling was based on
 6          inapplicable law. We disagree.
 7                Defense counsel below conceded that defendant had an
 8          “admittedly significant discipline” record while incarcerated.
 9          Nonetheless, defense counsel argued defendant's disciplinary
10          record consisted exclusively of multiple incidents of indecent
11          exposure which were neither violent themselves nor indicative of a
12          violent propensity. The People maintained that defendant's
13          multiple behavioral issues while incarcerated when viewed through
14          the prism of defendant's prior criminal history reflected that he had
15          a propensity to pose an unreasonable risk of danger to public safety.
16                The court noted that, in order to make a dangerousness
17          determination, it was incumbent upon it to consider defendant's
18          criminal background, what led to his imprisonment, and what he
19          had been doing while imprisoned. The court reviewed our opinion
20          from defendant's appeal of his underlying conviction, specifically
21          quoting sections which reflected defendant's criminal history prior to
22          the underlying conviction and some of the circumstances of the
23          underlying conviction. The court reviewed, in depth, the
24          circumstances of five of defendant's administrative rule violations
25          while noting, twice, “there are more.” Contrary to defense counsel's
26          argument, the court did not believe defendant's administrative
27          disciplinary proceedings for masturbation were simply attempts to
28          “release [himself] within a situation where he's unable to find
                                              4
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 5 of 15 Page ID #:42




 1          privacy.”4 The court noted: “I believe he's done it in order to exhibit
 2          and exercise control over people who don't have an option. It looks
 3          like they're women who are unable to leave or otherwise to avoid
 4          the circumstances, and that is remarkably similar to the
 5          circumstances of the burglaries and sexual assaults . . . .”
 6                      4
                          As described more fully below, defendant's
                  substantial administrative record of rule violations primarily
 7
                  consisted of indecent exposures during which defendant
 8                would repeatedly masturbate while calling attention to
 9                himself primarily to female staff members at whom he
                  sometimes yelled profanities and threats. The victims
10                described feeling “disrespected and disgusted,” “disgust[ed]
11                and very demean[ed],” “violated and thoroughly disgusted,”
                  “shocked and disgusted,” and “disgusted and offended.”
12
13                The court found defendant's sexual assaults upon elderly
14          women in his underlying convictions were done “out of violence
15          and control, and there is substantial evidence to believe that
16          nothing would change; that he does present a danger—
17          unreasonable risk of danger to society if he were to be released.”
18          Contrary to defense counsel's definition, the court did not define
19          violence as “hitting or shooting or anything that's necessarily going
20          to leave a physical mark.” Rather, “this kind of sexual violence
21          is—this kind of sexual conduct is violence. It's violence to the
22          women who are his victims. And, frankly, it's violence to
23          everybody else in society who's left either in fear of this kind of an
24          assault or left as a suspect because women are in fear of this kind
25          of assault.” The court denied the petition.
26                “In November 2012, California voters enacted Proposition
27          36, the Three Strikes Reform Act of 2012 (Proposition 36 or Three
28          Strikes Reform Act). With some exceptions, Proposition 36
                                               5
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 6 of 15 Page ID #:43




 1          modified California's ‘Three Strikes’ law to reduce the punishment
 2          imposed when a defendant's third felony conviction is not serious
 3          or violent. [Citation.] It also enacted a procedure governing
 4          inmates sentenced under the former Three Strikes law whose third
 5          strike was neither serious nor violent, permitting them to petition
 6          for resentencing in accordance with Proposition 36's new
 7          sentencing provisions. [Citation.] The resentencing provisions
 8          provide, however, that an inmate will be denied resentencing if
 9          ‘the court, in its discretion, determines that resentencing the
10          petitioner would pose an unreasonable risk of danger to public
11          safety.’ [Citation.] Proposition 36 did not define the phrase
12          ‘unreasonable risk of danger to public safety.’” (People v. Valencia
13          (2017) 3 Cal.5th 347, 350.)5
14                      5
                          Neither party, either below or on appeal, contests
                  defendant's preliminary eligibility for resentencing, i.e., the
15
                  parties do not contest that defendant's commitment offense,
16                failure to register as a sex offender, is neither violent nor
17                serious for purposes of section 1170.126. Section 1170.126,
                  subdivision (e) provides that an inmate is eligible for
18                resentencing if the offense for which the court sentenced the
19                inmate was not a so-called “super strike” or serious or
                  violent felony. Since failure to register as a sex offender is
20                neither a so-called “superstrike” nor a serious nor violent
21                felony, defendant is preliminarily, statutorily eligible for
                  resentencing pursuant to section 1170.126.
22
23                “In exercising its discretion to deny resentencing, the court
24          has broad discretion to consider: (1) the inmate's ‘criminal
25          conviction history, including the type of crimes committed, the
26          extent of injury to victims, the length of prior prison commitments,
27          and the remoteness of the crimes’; (2) his or her ‘disciplinary
28          record and record of rehabilitation while incarcerated’; and (3)
                                              6
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 7 of 15 Page ID #:44




 1          ‘[a]ny other evidence the court, within its discretion, determines to
 2          be relevant in deciding whether a new sentence would result in an
 3          unreasonable risk of danger to public safety.’ [Citation.] Thus, as
 4          the Legislative Analyst explained in the Voter Information Guide,
 5          ‘[i]n determining whether an offender poses [an unreasonable risk
 6          of danger to public safety], the court could consider any evidence it
 7          determines is relevant, such as the offender's criminal history,
 8          behavior in prison, and participation in rehabilitation programs.’
 9          [Citation.]” (People v. Valencia, supra, 3 Cal.5th at p. 354.)
10                “We, therefore, review that determination for abuse of
11          discretion. Of course, if there is no evidence in the record to
12          support the decision, the decision constitutes an abuse of
13          discretion. [Citation.]” (People v. Buford (2016) 4 Cal.App.5th 886,
14          895.) “[T]he People have the burden of establishing, by a
15          preponderance of the evidence, facts from which a determination
16          resentencing the petitioner would pose an unreasonable risk of
17          danger to public safety can reasonably be made.” (Id. at p. 899.)
18          “‘“[T]he relevant inquiry is whether [a petitioner's prior criminal
19          and/or disciplinary history], when considered in light of other
20          facts in the record, are such that they continue to be predictive of
21          current dangerousness many years [later]. This inquiry is . . . an
22          individualized one, and cannot be undertaken simply by
23          examining the circumstances of the crime in isolation, without
24          consideration of the passage of time or the attendant changes in
25          the inmate's psychological or mental attitude. [Citation.]”
26          [Citation.]’ [Citation.]” (Id. at p. 914.)
27                The court acted within its discretion in denying defendant's
28          petition. As the court recounted, defendant's underlying criminal
                                                7
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 8 of 15 Page ID #:45




 1          history was substantial and violent. Defendant was convicted of
 2          burglary and sentenced to two years of imprisonment in
 3          November 1988. After serving approximately two months of his
 4          sentence, defendant was paroled and “went on a crime spree.”
 5          That crime spree consisted of offenses involving first degree
 6          burglary against 20 elderly victims on 20 separate occasions, three
 7          of the elderly victims against whom he was convicted of
 8          committing sexual battery.
 9                The first sexual battery involved a situation wherein
10          defendant entered the 77-year-old victim's home, grabbed her from
11          behind, took her to the bed, and pushed her onto it. Defendant
12          touched her breasts and began to undo his pants. The victim said
13          she was too old. Defendant left the home with the victim's purse,
14          which contained her credit cards and $ 90 in cash. The second
15          sexual battery involved an 83-year-old victim who was in her
16          kitchen when she heard a noise, looked up, and saw defendant.
17          Defendant grabbed her as she ran and knocked her to the ground.
18          As she screamed, defendant told her to “‘[s]hut up or I'll kill you.’”
19          Defendant pushed her into the bedroom, where he tried to pull her
20          pants off. Defendant forced the victim to feel his privates and said,
21          “‘I'll stick you with this if you don't give me all your money.’”
22          Defendant grabbed her purse and fled.
23                The third sexual battery involved an 80-year-old victim who
24          was sleeping when she felt the covers ripped off her. Defendant
25          cupped his hand over her vagina. The victim's screams caused
26          defendant to flee. Defendant stole the victim's nightgown and purse.
27          The nightgown was recovered in the bushes outside the victim's
28          residence. Thus, the court's determination that defendant's assaults
                                              8
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 9 of 15 Page ID #:46




 1          on elderly women were done “out of violence and control,” is
 2          supported by substantial evidence. Moreover, all 20 of defendant's
 3          underlying convictions support a determination that defendant was,
 4          at that time, under current law, a violent felon. (See §§ 667.5, subd.
 5          (c)(9) [robbery is a violent crime], (15) [assault of another with intent
 6          to commit mayhem, rape, sodomy, oral copulation are violent
 7          crimes], (21) [any burglary of the first degree committed when a
 8          person, other than an accomplice, was present are violent crimes].)
 9                Furthermore, a review of defendant's voluminous
10          administrative record while incarcerated supports the court's
11          determination that defendant continued to display a strong
12          inclination toward sexual violence. By our count, between
13          September 10, 2013, and May 11, 2017,6 defendant suffered nearly
14          three dozen administrative determinations of guilt for various rules
15          infractions while incarcerated, the overwhelming majority of which
16          involved calling attention to himself by exhibiting his penis to
17          female staff members, masturbating, and making eye contact with
18          those staff members; several additionally involved refusing to stop
19          and calling those staff members' names and/or threatening them.
20                      6
                         Conspicuously absent is any record of defendant's
                  behavior while incarcerated between his sentencing on
21
                  March 18, 2005, and his first rules violation contained in the
22                administrative record on September 10, 2013.
23
                  As did the court below, we summarize some of the worst
24
            violations: On May 12, 2014, at approximately 7:30 p.m., a
25
            certified nursing assistant making her rounds shined a light in
26
            defendant's cell;7 defendant had his smock removed and his
27
            blanket covering only his legs; defendant made eye contact with
28
            the nurse and stroked his penis.
                                               9
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 10 of 15 Page ID #:47




 1                      7
                          Defendant appears to have spent the bulk, if not the
                  entirety, of his time incarcerated in what has been variously
 2
                  described in the record as the Mental Health Crisis Bed Unit,
 3                Mental Health Services Delivery System, Mental Health
 4                Crisis Bed, and the Correctional Treatment Center. Defendant
                  was on suicide watch for at least a portion of this time as well.
 5
 6                After the supervising nurse informed defendant she was
 7          filing a rules report violation, defendant yelled continuously for
 8          hours, in portions, threatening the supervising nurse who wrote
 9          him up. Defendant yelled, “‘Fuck you, [supervising nurse].’”
10          “‘Fuck you, I am going to get you.’” “‘You stupid bitch . . . .’”
11          “‘[Supervising Nurse], suck my dick, swallow my cum.’” “‘Hey
12          [supervising nurse] come suck my dick. [Supervising nurse] is a
13          stupid, stupid bitch. [Supervising nurse] is crying, red headed
14          bitch. That bitch is going to bow down to me. You, [supervising
15          nurse], are a piece of shit, go fuck yourself, and suck my dick.’”
16          Notably, defendant incurred a third rules report violation later that
17          day for again masturbating in front of the certified nursing
18          assistant performing cell checks.
19                On December 14, 2014, a psychiatric technician witnessed
20          defendant masturbating underneath a blanket. The technician

21          ordered him to stop; defendant refused. Defendant yelled at the
22          technician: “‘[W]hat bitch[?]’” “‘Fuckin Cunt,’” “‘Weird as[s]
23          Bitch,’” and “‘Bitch.’”
24                On July 16, 2016, defendant tapped on the door to gain the
25          suicide precaution observer's attention; when she looked to see
26          what he was doing, she saw defendant standing at the cell door
27          without his smock on, masturbating, and staring directly at her.
28          On June 3, 2017, while on the phone, a certified nurse's assistant

                                                10
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 11 of 15 Page ID #:48




 1          noticed someone attempting to get her attention. She looked up
 2          and noticed defendant standing on the toilet in his cell, waving his
 3          hand trying to get her attention, and stroking his erect penis while
 4          making eye contact with her. She ordered him to stop; defendant
 5          started waving his penis around; he said, “‘you know you like this
 6          dick, don't be a bitch and write me up.’” “‘[F]uck you[,] you stupid
 7          bitch . . . . I told that nurse you're not a [victim,] you're a whore.’”
 8          As the court aptly noted, “there are more” such incidents.
 9                Although prison officials referred many of the rules report
10          violations for prosecution, personnel from the deputy attorney's
11          office overwhelmingly refused to prosecute. Nonetheless,
12          defendant appears to have been convicted of indecent exposure on
13          July 1, 2010, while he was incarcerated. Moreover, defendant had
14          been deemed to have had an active history of aggression towards
15          staff, which included threats of violence and self-admitted claims
16          of mutual combat toward other inmates. Furthermore, on multiple
17          occasions, “mechanical restraints” were required for defendant's
18          transportation, in some cases due to the danger defendant was
19          deemed to pose to others.
20                Thus, the court acted within its discretion in determining
21          that defendant's conduct in prison involved attempts to “exercise
22          control over people who don't have an option. It looks like they're
23          women who are unable to leave or otherwise to avoid the
24          circumstances, and that is remarkably similar to the circumstances
25          of the burglaries and sexual assaults . . . .” Defendant's behavior,
26          which resulted in numerous guilty adjudications regarding rules
27          violations while incarcerated, reflected attempts to control and
28          sexually expose himself to female staff members to the greatest
                                               11
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 12 of 15 Page ID #:49




 1          extent that he was able; in other words, defendant's incarceration,
 2          his placement in a cell and shackles, were inferentially the only
 3          things restricting him from committing actual sexual violence
 4          against staff members. As the court below noted, if released “there
 5          is substantial evidence to believe that nothing would change; that
 6          he does present a danger—unreasonable risk of danger to society if
 7          he were to be released.” The court acted within its discretion in
 8          determining that defendant would pose an unreasonable risk of
 9          danger to society if he were to be released.
10                 Defendant maintains that the court's statement that
11          defendant's acts of exposing himself to prison personnel were, in
12          and of themselves, acts of violence, reflecting the court
13          misunderstood the appropriate legal standard required to deny the
14          requested relief. He contends the court's statements would include
15          conduct which is offensive, but not violent. We would agree with
16          defendant that the incidents of indecent exposure while
17          incarcerated were not in and of themselves “violent.”
18          Nevertheless, those acts, when viewed in context with defendant's
19          prior criminal history, inferentially reflect a desire to commit
20          sexual violence against women. The court's denial of defendant's
21          petition was within its discretion.
22    Gonzalez, 2019 WL 1760554 at *2-5. Petitioner filed a Petition for Review of
23    with the California Supreme Court, which the court denied on July 10, 2019.
24    Appellate Courts Case Information at https://appellatecases.courtinfo.ca.gov.1
25
26    1
       Pursuant to Rule 201 of the Federal Rules of Evidence, the Court takes judicial
      notice of relevant state and federal court records available electronically. See Holder
27    v. Holder, 305 F.3d 854, 866 (9th Cir. 2002) (taking judicial notice of opinion and
28    briefs filed in another proceeding); United States ex rel. Robinson Rancheria Citizens
                                                12
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 13 of 15 Page ID #:50




 1                                              II.
 2                                PETITIONER’S CLAIMS
 3          As noted, Petitioner asserts a single claim, alleging his Fourteenth
 4    Amendment rights were violated by an “Order denying a Petition to Recall a
 5    Sentence pursuant to Penal Code 1170.126 . . . .” Pet at 5.
 6                                             III.
 7                                       DISCUSSION
 8          In 2012, California voters approved Proposition 36, the Three Strikes
 9    Reform Act. This law afforded prisoners serving Three Strikes sentences for
10    non-violent and non-serious felonies the opportunity to petition the superior
11    court to re-sentence them as two-strikers. Cal. Penal Code § 1170.126. The
12    statute, however, explicitly gave trial courts the discretion to refuse to
13    resentence any prisoner whose release “would pose an unreasonable risk of
14    danger to public safety.” Cal. Penal Code § 1170.126(f).
15          Petitioner challenges the trial court’s discretionary ruling, affirmed on
16    appeal, that Petitioner posed an unreasonable risk of danger to the public
17    under Proposition 36. This claim is not cognizable in federal habeas corpus
18    proceedings because it is a purely state-law claim. See Estelle v. McGuire, 502
19    U.S. 62, 67–68 (1991) (holding mere errors in the application of state law are
20    not cognizable on habeas corpus); Williams v. Borg, 139 F.3d 737, 740 (9th
21    Cir. 1998) (holding federal courts in state habeas cases address only federal
22    constitutional violations, not abuse of discretion under state law); see also
23    Sandoval v. CSP Sacramento, 2019 WL 1438554, at *2 (E.D. Cal. Apr. 1,
24    2019) (rejecting prisoner's claim that state court should have resentenced him
25    under Proposition 36 because “alleged error of state sentencing law is not
26
      Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (courts “may take notice
27    of proceedings in other courts, both within and without the federal judicial system, if
28    those proceedings have a direct relation to matters at issue” (citation omitted)).

                                                13
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 14 of 15 Page ID #:51




 1    cognizable in a federal habeas proceeding”); Pena Acevedo v. Sec'y of Corr.,
 2    2019 WL 2030152, at *5 (C.D. Cal. Mar. 28, 2019) (“[C]ourts within the
 3    Ninth Circuit have consistently held that whether an inmate is eligible for
 4    resentencing under Proposition 36 is a state-law question that presents no
 5    cognizable federal claim on habeas review.”); Foster v. Martel, 2019 WL
 6    1263930, at *9 (C.D. Cal. Jan. 30, 2019) (finding claim that state court erred in
 7    determining prisoner was an “unreasonable risk of danger to public safety”
 8    under Proposition 36 was not cognizable in federal habeas corpus proceeding).
 9          To the extent Petitioner alleges the state court’s discretionary
10    determination under state law constituted a federal due process violation, a
11    federal habeas petitioner may not “transform a state-law issue into a federal
12    one merely by asserting a violation of due process.” Langford v. Day, 110 F.3d
13    1380, 1389 (9th Cir. 1997) (as modified). As explained, federal habeas relief is
14    available only for violations of the Constitution, laws, or treaties of the United
15    States and does not lie for errors of state law. 28 U.S.C. § 2254(a); McGuire,
16    502 U.S. at 67; see also Brown v. Curry, 451 F. App’x 693 (9th Cir. 2011)
17    (“state law sentencing errors, if any, are not cognizable on habeas review”);
18    Rhoades v. Henry, 611 F.3d 1133, 1142 (9th Cir. 2010) (violations of state
19    sentencing law are not cognizable on federal habeas review). “Absent a
20    showing of fundamental unfairness, a state court’s misapplication of its own
21    sentencing laws does not justify federal habeas relief.” Christian v. Rhode, 41
22    F.3d 461, 469 (9th Cir. 1994). To state a cognizable federal habeas claim based
23    on an alleged state sentencing error, a petitioner must show that the alleged
24    error was “so arbitrary or capricious as to constitute an independent due
25    process or Eighth Amendment violation.” Richmond v. Lewis, 506 U.S. 40, 50
26    (1992) (citation omitted). Petitioner has made no such showing here; as set
27    forth above, the record in the state court appears to the contrary.
28
                                              14
     Case 5:20-cv-00491-RGK-JDE Document 8 Filed 05/05/20 Page 15 of 15 Page ID #:52




 1          On March 17, 2020, the assigned magistrate judge issued an order
 2    advising Petitioner of the above defects, ordering Petitioner to show cause, in
 3    writing, within 30 days, why the action should not be dismissed, and
 4    cautioning Petitioner that a failure to respond could result in dismissal of the
 5    action. Dkt. 7 (“Order”). Petitioner did not timely respond to the Order or seek
 6    additional time in which to do so.
 7          For the foregoing reasons, Petitioner is not entitled to relief and the
 8    Petition must be dismissed.
 9                                           IV.
10                            CONCLUSION AND ORDER
11          IT IS THEREFORE ORDERED THAT, under Habeas Rule 4, this
12    action be dismissed with prejudice and judgment be entered accordingly.
13
14    Dated: May 5, 2020
15
16                                          ______________________________
                                            R. GARY KLAUSNER
17
                                            United States District Judge
18
19    Presented By:

20    __________________________
21    JOHN D. EARLY
      United States Magistrate Judge
22
23
24
25
26
27
28
                                              15
